DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Poggie et al. (US 5250050; “Poggie”).
Claim 1, Poggie discloses a surgical instrument (Fig. 44) capable of being used during a surgical procedure to implant a stemless humeral component to replace a humeral head of a patient's humerus (the instrument is shown on a tibia but is capable of being used on a humerus under the right conditions), comprising: a sizing instrument (Fig. 44) having a generally round body (Fig. 44) with a number of punch guide holes (holes that the drill bits go into) formed therein (Fig. 44), wherein each of the punch guide holes is positioned in a location that can align with a number of legs of the stemless humeral component (the humeral component is part of the functional limitations of the sizing instrument, so the holes just need to be capable of aligning with legs of a humeral component).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poggie et al. (US 5250050; “Poggie”), in view of Baldwin et al. (US 5271737; “Baldwin”).
Claim 2, Poggie discloses the surgical instrument of claim 1, wherein: the sizing instrument has an upper surface (Fig. 44; top surface) and a lower surface (Fig. 44; bone facing surface), each of the punch guide holes extends from the upper surface to the lower surface (Figs. 6 and 44; 31)
However, Poggie does not disclose the sizing instrument further includes a number of bone-engaging spikes extending downwardly from its lower surface.
Baldwin teaches a surgical instrument (Fig. 1) that includes a number of bone-engaging spikes (Fig. 1; 18) extending downwardly from its lower surface (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a number of bone-engaging spikes, as taught by Baldwin, to the surgical instrument of Poggie, in order to allow the instrument to be secured to the bone (col. 1, lines 22-27).
Claim 3, Poggie in view of Baldwin disclose the surgical instrument of claim 2, Poggie discloses wherein each of the punch guide holes of the sizing instrument is generally T-shaped (see Fig. A below).


    PNG
    media_image1.png
    227
    304
    media_image1.png
    Greyscale

Fig. A: Modified Fig. 6 of Poggie to help show how claim limitations are met. 

Claim 4, Poggie in view of Baldwin disclose the surgical instrument of claim 2, Poggie discloses wherein: the round body of the sizing instrument is generally dome-shaped (Fig. 45; inasmuch as Applicant’s Fig. 10 embodiment) having a flattened upper surface (Fig. 44; the very top flat surface of the tube shaped member in the middle of the device) and a planar opposite, lower surface (Fig. 44; bone facing surface), and an elongated drill guide bore (Fig. 6; 29)  extends through a center of the sizing instrument from the upper surface to the lower surface (Fig. 6; col. 5, lines 35-36).
Claim 5, Poggie in view of Baldwin disclose the surgical instrument of claim 1, Poggie discloses wherein the sizing instrument further includes a connector (Fig. 44; the portion where the handle shaft connects to the plate portion) configured to secure the sizing instrument to an alignment handle (Fig. 44).

Response to Arguments
In response Applicant’s argument that Poggie does not disclose the limitations of claim 1, the Examiner respectfully disagrees. The images of Poggie could just as easily be showing a humeral bone. First off, if you look at a skeleton, you will realize that the tibia and the humerus are nearly the same size. Therefore, a small person’s tibia could be the exact same size as a large persons humerus. Second, the argument that the holes are not positioned in a location that aligns with a number of legs of the stemless humeral component, is not persuasive. As indicated in the previous and current action, this limitation is dependent on the humeral component which is not positively recited. Therefore, there are no restrictions on what the humeral component could look like, so the claim is essentially only requiring the sizing instrument to have some type of holes that has the capability of fitting any reasonably imaginable shaped humeral component. A humeral component could have legs that are cylindrical rods like the drill bits 102 as shown in Fig. 44 and that allows the sizing instrument to meet the claim limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to Applicant’s argument towards claim 2 that it would not be obvious to add the spikes of Baldwin to the device of Poggie, the Examiner respectfully disagrees. Just because there might be one securing element does not mean that secondary or just more securing means could be included to help out.
In response to Applicant’s argument that if guide slots are considered T-shaped, the anything is T-shaped, the Examiner respectfully disagrees. Initially, it should be noted that the claim requires “generally” T-shaped, so the Applicant’s argument is moot. However, if the slots were a zig-zag or S shaped curve, then those would not meet the claim limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775